Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 comprising Figures 1 and 1B and claims 16-30 in the reply filed on 10/27/2020 is acknowledged.

Claim Objections
Claim 16 objected to because of the following informalities:  Claim 16 recites the limitations “formed of either of resilient material,” in line 2.   It is suggested the limitations be amended to read -- formed of a resilient --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 16 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without including the opening results from removal of the access panel and a provided flexible closure portion is attached to the created opening by a user, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  In claim 16 the recitation of the bag container having a removable access panel… and a flexible closure portion being sized and shaped to removably close said opening in said container, is understood as a flexible closure portion is disposed on the container when the removable access panel is removed from the container.  This is not what the specifications disclose.  The specification disclose a provided flexible closure portion is attached to the container opening formed by the removal of removable access panel.  Furthermore claim 16 in line 10 recite “said opening in said container,” however no previous opening in the container is disclosed.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16  and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitations “said opening in said container,” in line 10. There is no recitation of an opening in the container previously recited. The limitations are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor.   It is suggested the opening be first defined in the container.  Appropriate correction are required.
Claim 28 recites the limitations “said flexible closure flap,” in line 2.  In parent claim 16 the limitations recite “a flexible closure portion,” in line 9.  It is unclear as to whether the said flexible closure flap is the same member as a flexible closure portion or a different member.  Appropriate clarification are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 16,18,19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nocek (US 4,805,800) in view of Henderson (US 2,656,916) in view of Becherer (US 2014/0076915) and further in view Julius (US 2005/0150785).

Referring to claim 16.  Nocek discloses a dispenser bag container (10; Figure 1) comprising:
a bag container (11), said bag container being formed of a resilient material (flat sheet stock) and having a bottom (14), a top (12), first and second sides (13), a front (17) and a back (15);
said bag container (11) having a removable access panel (20), said access panel comprising a top segment (20b) and a front segment (20a), said top segment comprising a portion of said top (12) and being connected to said front segment (20a), said front segment (20a) having a height, said height extending from adjacent said bottom (14) to said top (12);
a plurality of stacked bags (21; Figure 1), said bags (22) being sized and shaped to fit within said bag container (11), each of said bags (22) having a front wall (front wall of bad 22, as seen in Figure 4), a back wall (rear wall of bag), an open top (bag opening adjacent members 28) and a closure mechanism (27), said bags being dispensable from said container through an opening (opening formed by removal of flap 20) provided by removal of said access panel (20); 
wherein, upon removal of said access panel (20) from said container (11), said bags (22) are dispensed singly from said container (individual bags are dispensed).


	Henderson discloses a dispenser for interfolded sheet wherein a removable access panel (13; Figure 3) comprises front segment (main body of 13) having a height extending from a bottom (side opposite 12) to a top to the container (12).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Nocek to have included a front segment of access panel having a height extending from said bottom to said top as taught by Henderson because an access panel extending to the bottom of the dispenser would allow easy access for the user, for grasping the last articles in the dispenser container.

Nocek in view of Henderson do not disclose comprising a flexible closure portion being sized and shaped to removably close said opening in said container.

Becherer discloses a sheet dispenser (200; Figure 2) comprising a flexible closure portion (248), said portion (248) being sized and shaped to removably close said opening (226) in said container (200), said opening (226) resulting from removal of said access panel (27/227), said portion (248) being attached along first and second side edges of said portion (left and right edges of 248 as seen in Figure 2) and being affixed to sides of said opening (226), said portion (248) having at least one perforation 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Nocek in view of Henderson to have included a flexible closure portion being sized and shaped to removably close said opening in said container created by a removable access panel as taught by Becherer because a flexible closure portion attached to the container would prevent debris from entering the dispenser container after the removable access panel is removed from the container.

Nocek in view of Henderson and Becherer do not disclose comprising a flexible closure portion affixed to sides of said opening at an outer surface of said bag container.
Julius discloses a resealable perforated label for consumer products (Figure 1) wherein a flexible closure portion (130) affixed to sides of said opening (sides of opening on the top surface of (110) at an outer surface of said bag container (110) having at least one perforation (Para. [0019]; the removable region 125 is created via a die-cut 120, the removable region can be created by other means such as, for example, perforation, heat, compression, laser, or other similar cutting or perforation methods.)



Referring to claim 18.  Nocek discloses a dispenser bag container (10; Figure 1) wherein said bag container is formed of a cardboard material (flat sheet stock).

Referring to claim 19.  Nocek discloses a dispenser bag container (10; Figure 1) wherein said removable access panel is attached to said container with a perforation (at edges 19 and 19a).

Referring to claim 28.  Julius discloses a resealable perforated label for consumer products (Figure 1) wherein a flexible closure portion (130) is attached to the container by using an adhesive.

Response to Arguments
Applicant's arguments filed 01/027/2021 have been fully considered but they are not persuasive. See modified rejections above now incorporating new reference of Julius (US 2005/0150785).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/          Primary Examiner, Art Unit 3651